Citation Nr: 0718018	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-16 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the termination of the veteran's Department of 
Veterans Affairs improved pension benefits effective as of 
August 14, 2002, was proper.  

2.  Whether the overpayment of Department of Veterans Affairs 
improved pension benefits in the amount of $5002.80 was 
properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from December 1951 to August 
1955.  

In December 2002, the Milwaukee, Wisconsin, Department of 
Veterans Affairs (VA) Pension Center (AOJ) proposed to 
terminate payment of the veteran's VA improved pension 
benefits effective as of August 13, 2002, the 61st day of 
incarceration following his felony conviction.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 AOJ determination which 
effectuated the proposed termination as of August 14, 2002.  
In July 2003, the VA Debt Management Center (DMC) informed 
the veteran of the overpayment of VA improved pension 
benefits to him in the amount of $5002.80.  In August 2003, 
the veteran submitted a notice of disagreement (NOD) with the 
issues of whether the termination of his VA improved pension 
benefits effective as of August 14, 2002, was proper and 
whether the overpayment of VA improved pension benefits in 
the amount of $5002.80 was properly created.  In May 2004, 
the AOJ issued a statement of the case (SOC) to the veteran 
and his accredited representative which addressed the issue 
of whether the termination of VA improved pension benefits 
effective as of August 14, 2002, was proper.  In May 2004, 
the veteran submitted an Appeal to the Board (VA Form 9) from 
the July 2003 AOJ decision.  

This appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  

In May 2007, the accredited representative submitted a 
request for waiver of recovery of the overpayment of VA 
improved pension benefits in the calculated amount.  It 
appears that the appropriate VA office has not had an 
opportunity to act upon the waiver.  Absent an adjudication, 
a NOD, a SOC, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2006).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred for action 
as may be appropriate.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely NOD and a timely 
substantive appeal following the issuance of the SOC.  38 
C.F.R. § 20.200 (2006).  


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In reviewing the 
record, the Board observes that the veteran has not been 
provided a VCAA notice which addresses the issue of whether 
the termination of his VA improved pension benefits effective 
as of August 14, 2002, was proper.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to appellants.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  

The veteran has submitted a timely NOD with the creation of 
an overpayment of VA improved pension benefits in the amount 
of $5002.80.  A SOC which addresses the veteran's NOD has not 
been issued to the veteran and his accredited representative.  
The Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the VA has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) are fully met.  

2.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issue of whether the 
overpayment of VA improved pension 
benefits in the amount of $5002.80 was 
properly created.  The veteran and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the SOC.  

3.  Then readjudicate whether the 
termination of the veteran's VA improved 
pension benefits effective as of August 
14, 2002, was proper.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the SOC.  The veteran should 
be given the opportunity to respond to 
the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


